United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paterson, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1639
Issued: December 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal from the April 15, 2008 merit decision
of the Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty
on February 29, 2008.
FACTUAL HISTORY
On March 4, 2008 appellant, a 41-year-old letter carrier, filed a traumatic injury claim
alleging that, on February 29, 2008, she sustained injuries to her lower and middle back in the
performance of duty, when her employment vehicle was struck by another vehicle that failed to
stop at a stop sign. She did not return to work following the incident.

Appellant submitted a report dated March 1, 2008, bearing an illegible signature, from
Clifton Health Center. The report reflected a diagnosis of severe lower back sprain with
radiculopathy and recommended work restrictions, which prohibited lifting.
In a letter dated March 14, 2008, the Office informed appellant that the information
submitted was insufficient to establish her claim. It advised her to submit additional information,
including an accident report and a physician’s report explaining how her diagnosed back sprain
was causally related to the February 29, 2008 incident.
Appellant submitted a March 12, 2008 duty status report from Dr. Nohamed Kawan, a
treating physician, who diagnosed “severe back pain” and indicated that appellant was disabled
until further notice. Dr. Kawan noted that the date of injury was February 29, 2008. In response
to a question as to how the injury occurred, Dr. Kawan stated, “accident/lower back pain.” In
response to a question as to whether the diagnosed condition was due to the injury, he answered,
“Yes.”
In a letter dated March 12, 2008, the employing establishment controverted appellant’s
claim. Evona Dilks, customer service manager, stated that appellant did not appear to be injured
immediately following the February 29, 2008 incident, when her supervisor appeared on the
scene of the accident. She stated that appellant had insisted that she was not injured and that she
did not require any medical treatment.
In a letter to the Office dated March 18, 2008, Ms. Dilks stated that appellant was driving
a government-owned vehicle at the time of the accident on February 29, 2008. She also
indicated that appellant was driving in the most direct route between the point of her last official
duty and her next expected official duty.
In a March 26, 2008 duty status report, Dr. Kawan stated that appellant was still disabled
until further notice. He again indicated that the date of injury was February 29, 2008 and
answered the question regarding how the injury occurred and the parts of the body affected by
stating, “accident/lower back pains.”
The record contains a March 31, 2008 report of a magnetic resonance imaging (MRI)
scan of the hips. The report reflects mild changes of osteoarthritis of the right and left hips;
bilateral hip joint effusion; and trochanteric bursitis, right and left femurs.
By decision dated April 15, 2008, the Office denied appellant’s claim. It accepted that
the work event occurred as alleged, but found that the medical evidence was insufficient to
establish a causal relationship between a diagnosed condition and the accepted incident.1

1

The Board notes that appellant submitted additional evidence after the Office rendered its February 7, 2007
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). Therefore, this new evidence cannot be considered by the Board on appeal. Appellant may submit this
evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. § 10.606(b)(2).

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.2 When an employee
claims that she sustained a traumatic injury in the performance of duty, she must establish the
fact of injury, consisting of two components, which must be considered in conjunction with one
another. The first is whether the employee actually experienced the incident that is alleged to
have occurred at the time, place and in the manner alleged. The second is whether the
employment incident caused a personal injury and generally this can be established only by
medical evidence.3
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship.5 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
2

Robert Broome, 55 ECAB 339 (2004).

3

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith,
54 ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
4

Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Id.

7

20 C.F.R. § 10.303(a).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The Office accepted that appellant was a federal employee; that she timely filed her claim
for compensation benefits and that the February 29, 2008 work-related incident occurred as
alleged. The issue, therefore, is whether appellant has submitted sufficient medical evidence to
establish that the employment incident caused an injury. The medical evidence presented does
not contain a rationalized medical opinion establishing that the work-related incident caused or
aggravated any particular medical condition or disability. Therefore, appellant has failed to
satisfy her burden of proof.
Medical evidence submitted by appellant consists of a report dated March 1, 2008 from
Clifton Health Center; duty status reports from Dr. Kawan dated March 12 and 26, 2008; and a
March 31, 2008 report of an MRI scan of the hips. None of these reports constitutes probative
medical evidence.
The March 1, 2008 report from Clifton Health Center reflected a diagnosis of severe
lower back sprain with radiculopathy and recommended work restrictions. This report lacks
probative value on several counts. First, as it bears an illegible signature, it is impossible for the
Board to determine whether the person completing the report qualifies as a “physician” as
defined by the Act.9 Additionally, the report does not contain an opinion as to the cause of
appellant’s diagnosed condition. The Board has long held that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value.10
In March 12 and 26, 2008 duty status reports, Dr. Kawan stated that appellant was
disabled due to “severe back pain.” Noting that the date of injury was February 29, 2008, he
indicated his belief that appellant’s condition was due to the injury by answering “yes” to a
question regarding causal relationship. In response to a question as to how the injury occurred,
Dr. Kawan stated, “accident/lower back pain.” His reports fail to substantiate appellant’s claim.
First, they do not contain a specific diagnosis. The Board has held that pain is a symptom, rather
than a condition and the mere diagnosis of pain does not constitute a basis for the payment of
compensation.11 Moreover, they do not explain how appellant’s condition was caused by the
accepted work incident. The Board has also found that a report that addresses causal relationship
with a checkmark, without a medical rationale explaining how the work event caused the alleged
injury, is of diminished probative value and is insufficient to establish causal relationship.12
Dr. Kawan’s one-word affirmative response to the Office’s question is tantamount to a
checkmark and is thus inadequate to establish appellant’s claim. Additionally, he did not provide
9

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act
provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.” See Merton J.
Sills, 39 ECAB 572, 575 (1988).
10

Michael E. Smith, 50 ECAB 313 (1999).

11

Robert Broome, supra note 2.

12

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

4

findings on examination or indicate that his opinion was based on a review of a complete factual
and medical background of appellant. For all of these reasons, Dr. Kawan’s reports are of
diminished probative value.
The March 31, 2008 report of an MRI scan of the hips reflected mild changes of
osteoarthritis, bilateral hip joint effusion and trochanteric bursitis of the right and left femurs. As
the report did not contain an opinion as to the cause of appellant’s condition, it is of limited
probative value and is insufficient to establish her claim.13
Appellant expressed her belief that her back condition resulted from the February 29,
2008 motor vehicle accident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.14 Neither, the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.15 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that her condition was caused by the work-related incident
is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report, which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how her claimed back condition was caused or
aggravated by her employment, she has not met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on February 29, 2008.

13

Michael E. Smith, supra note 10.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

